Exhibit 10.28

 

IRV NEGER

TERMS OF EMPLOYMENT

 

Title:

 

Sr. Vice President – Softlines

 

 

 

Weekly Salary:

 

$4,326.92 per week ($225,000 per annum)

 

 

 

Starting Date:

 

First week of September, 2000

 

 

 

Bonus:

 

Participation in the Target Bonus Plan with an opportunity to earn 30% of fiscal
year base salary in each fiscal year beginning with the fiscal year starting
September 2, 2001, subject to all terms and conditions of Plan.

 

 

 

Special Bonus:

 

In lieu of participation in any bonus plan for the period through September 1,
2001, the Company will make payments of $25,000 on each of the following dates
(subject to continued employment on the date of payment): September 15, 2000,
October 15, 2000, April 1, 2001, July 1, 2001, and September 15, 2001.

 

 

 

Stock Options:

 

An option of 100,000 shares will be recommended to the Stock Option Committee to
be granted under the 1989 Non-Qualified Stock Option Plan within ten (10) days
after employment starting date.

 

 

 

Temporary Housing:

 

Company will pay for the direct monthly leasing costs of a one (1) bedroom
furnished apartment in Charlotte for a period of three (3) months. If a longer
period of time is necessary, it will be reviewed on a monthly basis, not to
exceed a total of six (6) months.

 

 

 

Moving Expenses:

 

Company will make arrangements and pay to move your household effects from
Wexford, Pennsylvania to Charlotte.

 

 

Confirmed

 

 

 

/s/ Irv Neger

 

 

Irv Neger

 

--------------------------------------------------------------------------------


 

IRV NEGER

TERMS OF EMPLOYMENT

 

Pre-Move Travel:

 

Three (3) trips for both you and your wife to travel to and from Charlotte for
the purpose of taking care of personal needs relating to your move.

 

 

 

Medical and Life Insurance:

 

Coverage under Group Medical Plan, Medical Expense Reimbursement Plan, and Life
Insurance Plan in accordance with terms of Plan, effective date of hire.

 

 

 

Vacation:

 

Ten working days during the period from September 2000 through April 2001, and
fifteen (15) working days during each twelve (12) month period commencing May 1,
2001 accruing rateably during the periods. We will work with you on a reasonable
basis so that any vacation you planned in advance in the first prorated vacation
year can be taken by permitting you to use vacation from the next year in
advance.

 

 

 

Severance:

 

Company will pay severance of three (3) months base salary in equal bi-weekly
installments during the three (3) month period if the Company terminates your
employment for reasons other than “cause”. (“Cause” is defined as willful
failure to comply with reasonable written directives of the President, CEO;
chronic absenteeism not resulting from medical disability; willful misconduct or
gross negligence; willful violation of substantive Company policies, practices
or procedures; or indictment for or conviction of a crime involving an act of
moral turpitude.)

 

 

Confirmed:

 

/s/ Irv Neger

 

Irv Neger

 

Dated:

7/31/00

 

 

2

--------------------------------------------------------------------------------